Title: I. [Jacob van Staphorst’s?] Plan, [October 1788]
From: Staphorst, Jacob van
To: 



[Oct. 1788]

In Order to consolidate the whole Foreign Debt of the United States, and to place it on a regular and simple plan of reimbursement, it will perhaps be the best mode to borrow in Holland 21.000.000 Florins for the payment of the following sums viz.


Capital due to France
34.000.000
Livres


interest thereon to Jany. 1792
6.850.000



Sundry demands in Europe, say
4.150.000




 45.000.000
Livres Tournois


45. Million livres at the exchange of 54st. per ecû is equal to 21 Million Florins.
When this Loan is accomplished the whole Foreign Debt of the United States will be in Holland, and will consist of the Loans heretofore made in Amsterdam, and the present Loan of 21. millions bearing interest at 5 per Cent per annum, with the condition that the United  States shall have a right to pay annually any part of the Capital of this Loan, not exceeding 2.500.000 florins in any one year.
To insure the completion of this Loan, the U. States must levy an impost of 5 per C. ad valorem on all goods imported into the U. States and, if necessary such other additional Duties as will annually produce one Million of Dollars, such Duties to be sacredly appropriated first to the payment of the interest and reimbursements of the Loans heretofore made in Holland, and the residue to the payment of the interest and reimbursements of the New Loan. This mode will instantly raise the value of the Old Loans, and so enhance the Credit of the U. States as to secure the success of the New Loan.
The following Calculation will shew that the appropriation of this revenue will sink the whole Foreign Debt of the U. States at the close of the year 1810. excepting only 146.814 florins.


1791.
Old Loans
430.000
}
2.500.000



New Loan
1.050.000



for expences of the N loan
1.020.000


 1792.
 O.L.
 430.000





N.Do.
1.050.000





sink of Capital
1.020.000




 1793.
 O.L.
 1.430.000





N.Do.
999.000





sink
71.000




 1794.
 O.L.
 1.380.000





N.Do.
995.450





sink
124.550




 1795.
 O.L.
 1.330.000





N.Do.
989.222





sink
180.778




 1796.
 O.L.
 1.280.000





N.Do.
980.184





Sink
239.816




 1797.
 Old Loans
 1.230.000





New Loan
968.193





sink
301.807




 1798.
 O.L.
 380.000





N.Do.
953.102





sink
1.166.898




 1799.
 O.L.
 570.000





N.Do.
894.757





Sink
1.035.243




 1800.
 O.L.
 550.000





N.Do.
842.995





sink
1.107.005





 1801.
 O.L.
 842.000



N.Do.
787.645



sink
870.355


 1802.
 Old Loans
 842.000 [i.e., 825.500]



New Loan
744.117



sink
913.883


 1803.
 O.Loans
 609.200



N.Do.
698.433



sink
1.192.367


 1804.
 O.L.
 413.800



N.Do.
638.814



sink
1.447.386


 1805.
 O.L.
 418.000



N.Do.
466.445



Sink
1.515.555


 1806.
 O.L.
 433.300



N.Do.
490.667



sink
1.298.335


 1807.
 Old Loans
 790.000



New Loan
411.665



sink
1.298.335


 1808.
 O.L. sunk wholly
 



N.Loan
346.750



sink
2.153.250

 
  1809.
  N.L.
  239.085



sink
2.260.915


 1810.
 N.L.
 126.000



sink
2.374.000


remains 146.814 Florins on last of Decemr. 1810—as below.
The following calculation will shew the effect of the reimbursement on the loan of 21. million.


 1792.
 21.000.000



 1.020.000


 
 19.980.000


 1793.
 71.000


 
 19.909.000


1794.
 124.550


 
 19.784.450



 180.778



 19.603.672



1796.
 239.816



 19.363.856



 301.807



 19.062.049


1798.
 1.166.898



 17.895.141



 1.035.243



 16.859.898


1800.
 1.107.005



 15.752.893


1801.
 870.355



 14.882.538


1802.
 913.883



 13.968.655


1803.
 1.192.367



 12.776.288


1804.
 1.447.386



 11.328.902


1805.
 1.515.555



 9.813.347


1806.
 1.576.033



 8.233.314


1807.
 1.298.335



 6.934.979


1808.
 2.153.250



 4.781.729


1809.
 2.260.915



 2.520.814


1810.
 2.374.000



 146.814
 florins


MS (DLC: TJ Papers, 13928); undated, unsigned, and in an unidentified hand (but for discussion of date and authorship, see editorial note above). PrC (DLC: TJ Papers, 44: 7525–6); entirely in TJ’s hand; this is probably the PrC of the (missing) Tr that TJ enclosed in the foregoing letter to  Madison. Both MS and PrC contain errors, TJ having transcribed those from MS without noting them.


   
   Thus in MS. The sinking fund credit for 1807 was erroneously copied here: the figure should be 1,576,033.




   
   Thus in MS. An error in calculation: the figure should be 17,895,151.




   
   Thus in MS. An error in calculation: the figure should be 8,237,314.


